Appellate Case: 21-3136     Document: 010110750369       Date Filed: 10/07/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                          October 7, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  AKOSUA AAEBO, as managing partner
  of Quindaro Company,

        Plaintiff - Appellant,

  v.                                                          No. 21-3136
                                                  (D.C. No. 2:20-CV-02296-EFM-JPO)
  UNIFIED GOVERNMENT OF                                         (D. Kan.)
  WYANDOTTE COUNTY, KANSAS
  CITY, KANSAS,

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, KELLY, and CARSON, Circuit Judges.
                   _________________________________

       Plaintiff Quindaro Company sued the Unified Government of Wyandotte

 County, Kansas City, Kansas (Wyandotte County) under various fraud theories. The

 district court held that it lacked subject-matter jurisdiction based on diversity because

 the parties were both Kansas entities, and dismissed the case. Akosua Aaebo, a




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-3136    Document: 010110750369         Date Filed: 10/07/2022     Page: 2



 non-lawyer and managing partner of Quindaro, filed an appeal on behalf of Quindaro.

 Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                     I. Background

       Quindaro filed an amended complaint against Wyandotte County alleging

 numerous fraud theories and seeking $7 billion in monetary damages and $70 billion

 in punitive damages.1 The factual basis for the claims involved Wyandotte County’s

 annexation of certain property. Quindaro alleged that Wyandotte County was

 negligent in the recording of deeds for the property, resulting in fraudulent

 annexation and continued fraudulent acts relating to the property.

       Wyandotte County filed a motion to dismiss for lack of subject-matter

 jurisdiction. The district court granted the motion, holding: (1) it did not have

 federal question jurisdiction because the statutes under which Quindaro pursued its

 claims do not provide for a private right of action; and (2) it lacked federal diversity

 jurisdiction because both parties were from Kansas. The district court further noted

 that if it had not dismissed the case for lack of jurisdiction, it would have struck the

 amended complaint because a business entity like Quindaro cannot be represented by

 a non-attorney corporate officer like Ms. Aaebo.



       1
          The amended complaint identified the plaintiff in this case as “Akosua Aaebo
 as Managing Partner of Quindaro Company.” The district court concluded that
 Quindaro is the actual plaintiff based on the allegation that Quindaro sustained harm
 as the result of Wyandotte’s allegedly fraudulent actions. Business entities may be
 represented in court only through licensed counsel. See Rowland v. Cal. Men’s
 Colony, Unit II Men’s Advisory Council, 506 U.S. 194, 201-02 (1993). To the extent
 Quindaro is the appellant in this case, Ms. Aaebo cannot represent it.
                                             2
Appellate Case: 21-3136     Document: 010110750369        Date Filed: 10/07/2022     Page: 3



        Quindaro has appealed only the district court’s holding on the lack of diversity

 of citizenship.

                                       II. Discussion

        District courts have diversity jurisdiction over any civil action in which the

 claimed damages exceed $75,000 and the matter in controversy is between citizens of

 different states. 28 U.S.C. § 1332(a)(1). Here, the district court acknowledged the

 claimed damages exceeded $75,000, but concluded Wyandotte County and Quindaro

 were both citizens of Kansas. The district court therefore held that it did not have

 diversity jurisdiction. We agree with the district court’s holding.

        “We review the district court’s order dismissing the case for lack of subject

 matter jurisdiction de novo.” Lindstrom v. United States, 510 F.3d 1191, 1193

 (10th Cir. 2007). The district court noted that Quindaro’s amended complaint alleged

 it is a business entity registered with the Kansas Secretary of State. The district court

 further noted that a record of that registration reflects that Quindaro is a partnership

 whose partners reside in Kansas. See R. at 48-49. Ms. Aaebo, on behalf of

 Quindaro, argues the partners of Quindaro are no longer residents of Kansas. But

 “the relevant time period for determining the existence of complete diversity is the

 time of the filing of the complaint.” Siloam Springs Hotel, L.L.C. v. Century Sur.

 Co., 781 F.3d 1233, 1239 (10th Cir. 2015); see also Grupo Dataflux v. Atlas Glob.

 Grp., 541 U.S. 567, 569-70 (2004) (“[F]or purposes of determining the existence of

 diversity jurisdiction, the citizenship of the parties is to be determined with reference

 to the facts as they existed at the time of filing.”).

                                               3
Appellate Case: 21-3136     Document: 010110750369          Date Filed: 10/07/2022   Page: 4



       Ms. Aaebo also argues in the reply brief that because she is homeless, she is

 legally entitled under 28 U.S.C. § 1391(b)(3) to continue proceedings in the District

 of Kansas.2 Section 1391, however, concerns venue, not jurisdiction. “[V]enue and

 subject-matter jurisdiction are not concepts of the same order.” Wachovia Bank v.

 Schmidt, 546 U.S. 303, 316 (2006). “Venue is largely a matter of litigational

 convenience,” while “[s]ubject matter jurisdiction . . . concerns a court’s competence

 to adjudicate a particular category of cases.” Id. “This basic difference between the

 court’s power and the litigant’s convenience is historic in the federal courts.” Neirbo

 Co. v. Bethlehem Shipbuilding Corp., 308 U.S. 165, 168 (1939). We therefore reject

 this argument.

                                     III. Conclusion

       For the foregoing reasons, we affirm the decision of the district court

 dismissing this case for lack of diversity jurisdiction.

       Ms. Aaebo has filed a motion to proceed in forma pauperis on appeal. To the

 extent Quindaro is the appellant in this case, it cannot proceed in forma pauperis on




       2
         Unlike the opening brief, Ms. Aaebo wrote the reply brief in such a way as to
 suggest that she is the appellant in this case, not Quindaro. In either case, diversity is
 lacking because the Quindaro registration mentioned above reflects that Ms. Aaebo
 was a Kansas resident at the time of filing.

                                             4
Appellate Case: 21-3136   Document: 010110750369       Date Filed: 10/07/2022   Page: 5



 appeal. See Rowland, 506 U.S. at 196, 201-02. To the extent Ms. Aaebo filed the

 motion on her own behalf, it is denied.




                                           Entered for the Court


                                           Joel M. Carson III
                                           Circuit Judge




                                           5